IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NOS. AP-77,014 & AP-77,015


EX PARTE ROBERT GAMBLE, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS

CAUSE NOS. 937904 & 937905 IN THE 262ND DISTRICT COURT

FROM HARRIS COUNTY



Per curiam. Alcala, J., not participating.
 
OPINION


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two charges
of burglary of a habitation and sentenced to thirty  years' imprisonment in Cause No. 937904 and
to seventeen years' imprisonment in Cause No. 937905.  The First Court of Appeals affirmed his
convictions. Gamble v. State, Nos. 01-03-00203-CR & 01-03-00204-CR (Tex. App.--Houston [1st
Dist.] June 10, 2004) (unpublished).
	Applicant contends that his convictions violated double jeopardy and that trial counsel
rendered ineffective assistance. 
	Applicant was charged and convicted of two burglaries, both of which were based on one
entry of a habitation and two subsequent assaults. We agree with the trial court's conclusion that
Applicant has suffered multiple punishments for the same offense. Ex parte Cavazos, 203 S.W.3d
333 (Tex. Crim. App. 2006). Applicant is entitled to relief. 
	Relief is granted. The judgment in Cause No. 937905 in the 262nd Judicial District Court of
Harris County is vacated and set aside.  All remaining issues challenging the judgment in Cause No.
937904 are denied. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.

Delivered: April 17, 2013
Do Not Publish